 

Exhibit 10.49

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 17th
day of September 2015, by and between Prestige Cruise Services, LLC, a company
organized under the laws of Delaware (the “Company”), and Jason M. Montague (the
“Executive”).

 

RECITALS

 

THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

 

A. The Company desires to offer the Executive the benefits set forth in this
Agreement and provide for the services of the Executive on the terms and
conditions set forth in this Agreement.

 

B. The Executive desires to be employed by the Company on the terms and
conditions set forth in this Agreement.

 

C. This Agreement shall govern the employment relationship between the Executive
and the Company and all of its affiliates from and after the date hereof, and
supersedes and negates any previous agreements with respect to such
relationship.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:

 

1.Retention and Duties.

 

1.1          Retention. The Company does hereby agree to employ the Executive
for the Period of Employment (as such term is defined in Section 2) on the terms
and conditions expressly set forth in this Agreement. The Executive does hereby
accept and agree to such employment, on the terms and conditions expressly set
forth in this Agreement.

 

1.2          Duties. During the Period of Employment, the Executive shall serve
the Company as its President and Chief Operating Officer, Prestige Cruise
Holdings, and shall be appointed to such position on the first day of the Period
of Employment. The Executive shall have duties and obligations generally
consistent with that position as the Company may assign from time to time. The
Executive shall comply with the corporate policies of the Company as they are in
effect from time to time throughout the Period of Employment (including, without
limitation, the Company’s Code of Ethical Business Conduct policy, as it may
change from time to time). During the Period of Employment, the Executive shall
report

 

 



 

directly to the President and Chief Executive Officer of the Company, or his/her
designee. During the Period of Employment, the Executive shall perform services
for Norwegian Cruise Line Holdings Ltd., a company organized under the laws of
Bermuda (the “Parent”), and the Parent’s other subsidiaries, but shall not be
entitled to any additional compensation with respect to such services.

 

1.3          No Other Employment; Minimum Time Commitment. During the Period of
Employment, the Executive shall (i) devote substantially all of the Executive’s
business time, energy and skill to the performance of the Executive’s duties for
the Company, (ii) perform such duties in a faithful, effective and efficient
manner to the best of Executive’s abilities, and (iii) hold no other employment.
The Executive’s service on the boards of directors (or similar body) of other
business entities is subject to the approval of the Board of Directors of the
Parent (the “Board”), provided that the Executive shall be permitted to serve on
one board of directors (or similar bodies) during the Period of Employment,
subject to the Company’s rights to require the Executive’s resignation pursuant
to the following sentence. The Company shall have the right to require the
Executive to resign from any board or similar body (including, without
limitation, any association, corporate, civic or charitable board or similar
body) which he may then serve if the Board reasonably determines that the
Executive’s service on such board or body materially interferes with the
effective discharge of the Executive’s duties and responsibilities or that any
business related to such service is then in competition with any business of the
Company or any of its Affiliates (as such term is defined in Section 5.5),
successors or assigns.

 

1.4          No Breach of Contract. The Executive hereby represents to the
Company that: (i) the execution and delivery of this Agreement by the Executive
and the Company and the performance by the Executive of the Executive’s duties
hereunder do not and shall not constitute a breach of, conflict with, or
otherwise contravene or cause a default under, the terms of any other agreement
or policy to which the Executive is a party or otherwise bound or any judgment,
order or decree to which the Executive is subject; (ii) that the Executive has
no information (including, without limitation, confidential information and
trade secrets) relating to any other Person (as such term is defined in Section
5.5) which would prevent, or be violated by, the Executive entering into this
Agreement or carrying out Executive’s duties hereunder; (iii) the Executive is
not bound by any employment, consulting, non-compete, confidentiality, trade
secret or similar agreement (other than this Agreement) with any other Person;
and (iv) the Executive understands the Company will rely upon the accuracy and
truth of the representations and warranties of the Executive set forth herein
and the Executive consents to such reliance.

 

1.5           Location. During the Period of Employment, the Executive’s
principal place of employment shall be the Company’s principal executive office
as it may be located from time to time. The Executive agrees that he will be
regularly present at the Company’s principal executive office. The Executive
acknowledges

 

 



 

that he will be required to travel from time to time in the course of performing
Executive’s duties for the Company.

 

2.           Period of Employment. The “Period of Employment” shall be a period
commencing on September 1, 2015 (the “Effective Date”) and ending at the close
of business on the first December 31st following the third anniversary of the
Effective Date (the “Termination Date”); provided, however, that this Agreement
shall be automatically renewed, and the Period of Employment shall be
automatically extended for one (1) additional year on the Termination Date and
each anniversary of the Termination Date thereafter, unless either party gives
written notice at least sixty (60) days prior to the expiration of the Period of
Employment (including any renewal thereof) of such party’s desire to terminate
the Period of Employment (such notice to be delivered in accordance with Section
18). The term “Period of Employment” shall include any extension thereof
pursuant to the preceding sentence. Notwithstanding the foregoing, the Period of
Employment is subject to earlier termination as provided below in this
Agreement.

 

3.           Compensation.

 

3.1          Base Salary. During the Period of Employment, the Company shall pay
the Executive a base salary (the “Base Salary”), which shall be paid biweekly or
in such other installments as shall be consistent with the Company’s regular
payroll practices in effect from time to time. The Executive’s Base Salary shall
be at an annualized rate of Six Hundred Fifty thousand dollars ($650,000.00).
The Compensation Committee of the Board (the “Compensation Committee”) will
review the Executive’s rate of Base Salary on an annual basis and may, in its
sole discretion, increase (but not decrease) the rate then in effect.

 

3.2          Incentive Bonus. Beginning with the 2015 fiscal year, the Executive
shall be eligible to receive an incentive bonus for each fiscal year of the
Company that occurs during the Period of Employment (“Incentive Bonus”);
provided that, except as provided in Section 5.3, the Executive must be employed
by the Company at the time the Company pays the Incentive Bonus with respect to
any such fiscal year in order to be eligible for an Incentive Bonus with respect
to that fiscal year (and, if the Executive is not so employed at such time, in
no event shall he have been considered to have “earned” any Incentive Bonus with
respect to the fiscal year in question). The Executive’s actual Incentive Bonus
amount for a particular fiscal year shall be determined by the Compensation
Committee in its sole discretion, based on performance objectives (which may
include corporate, business unit or division, financial, strategic, individual
or other objectives) established with respect to that particular fiscal year by
the Compensation Committee. Any Incentive Bonus becoming payable for a
particular fiscal year shall be paid in the following fiscal year following the
close of the audit and generally by March 31.

 

3.3          Equity Award. The Executive shall be eligible to participate in the
Parent’s 2013 Performance Incentive Plan (together with any successor equity
incentive plan, the “Parent Equity Plan”) and to receive grants of equity awards

 

 



 

under the Parent Equity Plan as may be approved from time to time by the
Compensation Committee in its sole discretion.

 

4.           Benefits.

 

4.1          Retirement, Welfare and Fringe Benefits. During the Period of
Employment, the Executive shall be entitled to participate, on a basis generally
consistent with other similarly situated executives, in all employee pension and
welfare benefit plans and programs, all fringe benefit plans and programs and
all other benefit plans and programs (including those providing for perquisites
or similar benefits) that are made available by the Company to the Company’s
other similarly situated executives generally, in accordance with the
eligibility and participation provisions of such plans and as such plans or
programs may be in effect from time to time. The Executive’s participation in
the foregoing plans and programs is subject to the eligibility and participation
provisions of such plans, and the Company’s right to amend or terminate such
plans from time to time in accordance with their terms.

 

4.2          Medical Executive Reimbursement Plan. During the Period of
Employment, the Company will provide the Executive, and the Executive’s spouse
and dependent children, with a Medical Executive Reimbursement Plan (the
“MERP”), subject to the terms and conditions of such plan.

 

4.3          Company Automobile. During the Period of Employment, the Company
shall provide the Executive with a monthly cash car allowance of up to One
Thousand Five Hundred dollars ($1,500.00) per month, in accordance with the
Company’s policy as in effect from time to time.

 

4.4          Reimbursement of Business Expenses. The Executive is authorized to
incur reasonable expenses in carrying out the Executive’s duties for the Company
under this Agreement and shall be entitled to reimbursement for all reasonable
business expenses the Executive incurs during the Period of Employment in
connection with carrying out the Executive’s duties for the Company, subject to
the Company’s expense reimbursement policies and any pre-approval policies in
effect from time to time.

 

4.5          Vacation and Other Leave. During the Period of Employment, the
Executive’s annual rate of vacation accrual shall be four (4) weeks per year;
provided that such vacation shall accrue on a bi-weekly basis in accordance with
the Company’s regular payroll cycle and be subject to the Company’s vacation
policies in effect from time to time. The Executive shall also be entitled to
all other holiday and leave pay generally available to other similarly situated
executives of the Company.

 

5.           Termination.

 

5.1          Termination by the Company. The Executive’s employment by the
Company, and the Period of Employment, may be terminated at any time by the

 

 



 

Company: (i) with Cause (as such term is defined in Section 5.5), or (ii)
without Cause, or (iii) in the event of the Executive’s death, or (iv) in the
event that the Board determines in good faith that the Executive has a
Disability (as such term is defined in Section 5.5).

 

5.2          Termination by the Executive. The Executive’s employment by the
Company, and the Period of Employment, may be terminated by the Executive with
or without Good Reason (as such term is defined in Section 5.5) upon written
notice to the Company (such notice to be delivered in accordance with Section
18).

 

5.3          Benefits Upon Termination. If the Executive’s employment by the
Company is terminated during the Period of Employment for any reason by the
Company or by the Executive, or upon or following the expiration of the Period
of Employment (in any case, the date that the Executive’s employment by the
Company terminates is referred to as the “Severance Date”), the Company shall
have no further obligation to make or provide to the Executive, and the
Executive shall have no further right to receive or obtain from the Company, any
payments or benefits except as follows:

 

(a)          The Company shall pay the Executive (or, in the event of
Executive’s death, the Executive’s estate) any Accrued Obligations (as such term
is defined in Section 5.5);

 

(b)          Unless the provisions of Section 5.3(c) below apply, if, during the
Period of Employment, the Executive’s employment with the Company is terminated
(1) by the Company without Cause (and other than due to the Executive’s death or
in connection with a good faith determination by the Board that the Executive
has a Disability), (2) by the Executive for Good Reason, or (3) as a result of
the Company’s provision of notice to the Executive that this Agreement shall not
be extended or further extended, the Executive shall be entitled to the
following benefits:

 

(i)          The Company shall pay the Executive (in addition to the Accrued
Obligations), subject to tax withholding and other authorized deductions, an
amount equal to two times Executive’s Base Salary at the annualized rate in
effect on the Severance Date. Such amount is referred to hereinafter as the
“Severance Benefit.” Subject to Section 5.7(a), the Company shall pay the
Severance Benefit to the Executive in substantially equal installments in
accordance with the Company’s standard payroll practices over a period of twelve
(12) consecutive months, with the first installment payable in the month
following the month in which the Executive’s Separation from Service (as such
term is defined in Section 5.5) occurs. (For purposes of clarity, each such
installment shall equal the applicable fraction of the aggregate Severance
Benefit.)

 

 



 

(ii)         Subject to the Executive’s continued payment of the same percentage
of the applicable premiums as he was paying on the Severance Date, the Company
will pay or reimburse the Executive for Executive’s premiums charged to continue
medical and dental coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), and the Executive shall also be entitled to
continued participation in the MERP, at the same or reasonably equivalent
medical coverage for the Executive (and, if applicable, the Executive’s eligible
dependents) as in effect immediately prior to the Severance Date, to the extent
that the Executive elects such continued coverage (the “COBRA Benefit”);
provided that the Company’s obligation to make any payment or reimbursement
pursuant to this clause (ii) shall, subject to Section 5.7(a), commence with
continuation coverage for the month following the month in which the Executive’s
Separation from Service occurs and shall cease with continuation coverage for
the eighteenth month following the month in which the Executive’s Separation
from Service occurs (or, if earlier, shall cease upon the first to occur of the
Executive’s death, the date the Executive becomes eligible for coverage under
the health plan of a future employer, or the date the Company ceases to offer
group medical coverage or the MERP to its active executive employees or the
Company is otherwise under no obligation to offer COBRA continuation coverage to
the Executive). To the extent the Executive elects COBRA coverage, he shall
notify the Company in writing of such election prior to such coverage taking
effect and complete any other continuation coverage enrollment procedures the
Company may then have in place.

 

(iii)        The Company shall pay the Executive, subject to tax withholding and
other authorized deductions, a pro-rata portion of the Incentive Bonus for the
fiscal year in which the Executive’s employment terminates (the “Pro-Rata
Bonus”). The Pro-Rata Bonus shall equal the Incentive Bonus for the fiscal year
of termination multiplied by a fraction, the numerator of which is the number of
days in the current fiscal year through the Severance Date and the denominator
is 365. Any Pro-Rata Bonus that becomes payable will be paid if and when the
Incentive Bonus for active employees is paid (following the completion of the
audit in the following calendar year).

 

(c)          If, during the Period of Employment and within three months prior
to a Change in Control or twenty-four months following a Change in Control, the
Executive’s employment with the Company is terminated (1) by the Company without
Cause (and other than due to the Executive’s death or in connection with a good
faith determination by the Board that the Executive has a Disability), or (2) by
the Executive for Good Reason, or

 

 



 

(3) as a result of the Company’s provision of notice to the Executive that this
Agreement shall not be extended or further extended, the Executive shall be
entitled to the following benefits in lieu of the benefits described under
Section 5.3(b):

 

(i)          The Company shall pay the Executive (in addition to the Accrued
Obligations), subject to tax withholding and other authorized deductions, an
amount equal to two times Executive’s Base Salary at the annualized rate in
effect on the Severance Date. Such amount is referred to hereinafter as the
“Change in Control Severance Benefit.” Subject to Section 5.7(a), the Company
shall pay the Change in Control Severance Benefit to the Executive in
substantially equal installments in accordance with the Company’s standard
payroll practices over a period of twelve (12) consecutive months, with the
first installment payable in the month following the month in which the
Executive’s Separation from Service (as such term is defined in Section 5.5)
occurs. (For purposes of clarity, each such installment shall equal the
applicable fraction of the aggregate Change in Control Severance Benefit.)

 

(ii)         The Company shall provide the COBRA Benefit described in Section
5.3(b)(ii) above on the terms and conditions specified in that section until the
eighteenth month following the month in which the Executive’s Separation from
Service occurs.

 

(iii)        The Company shall pay the Executive, subject to tax withholding and
other authorized deductions, the Pro-Rata Bonus, as described in Section
5.3(b)(iii) above.

 

(iv)        At the Severance Date, all then outstanding and unvested equity
awards granted under the Parent Equity Plan or any predecessor equity incentive
plan shall receive full accelerated vesting.

 

(d)          Notwithstanding the foregoing provisions of this Section 5.3, if
the Executive breaches Executive’s obligations under Section 6 of this Agreement
at any time, from and after the date of such breach and not in any way in
limitation of any right or remedy otherwise available to the Company, the
Executive will no longer be entitled to, and the Company will no longer be
obligated to pay, any remaining unpaid portion of the Severance Benefit or
Change in Control Severance Benefit, the Pro-Rata Bonus, or the COBRA Benefit;
provided that, if the Executive provides the release contemplated by Section
5.4, in no event shall the Executive be entitled to a Severance Benefit or
Change in Control Severance Benefit payment of less than $5,000, which amount
the parties agree is good and adequate consideration, in and of itself, for the
Executive’s release contemplated by Section 5.4.

 

 



 

(e)          The foregoing provisions of this Section 5.3 shall not affect: (i)
the Executive’s receipt of benefits otherwise due terminated employees under
group insurance coverage consistent with the terms of the applicable Company
welfare benefit plan; or (ii) the Executive’s rights under COBRA to continue
participation in medical, dental, hospitalization and life insurance coverage.

 

5.4          Release; Exclusive Remedy.

 

(a)          This Section 5.4 shall apply notwithstanding anything else
contained in this Agreement or any stock option or other equity-based award
agreement to the contrary. As a condition precedent to any Company obligation to
the Executive pursuant to Sections 5.3(b) or (c), the Executive shall, upon or
promptly following his or her last day of employment with the Company (and in
any event within twenty-one (21) days following the Executive’s last day of
employment), execute a general release agreement in substantially the form of
Exhibit A (with such amendments that may be necessary to ensure the release is
enforceable to the fullest extent permissible under then applicable law), and
such release agreement shall have not been revoked by the Executive pursuant to
any revocation rights afforded by applicable law.

 

(b)          The Executive agrees that the payments and benefits contemplated by
Section 5.3 (and any applicable acceleration of vesting of an equity-based award
in accordance with the terms of such award in connection with the termination of
the Executive’s employment) shall constitute the exclusive and sole remedy for
any termination of Executive’s employment and the Executive covenants not to
assert or pursue any other remedies, at law or in equity, with respect to any
termination of employment. The Company and the Executive acknowledge and agree
that there is no duty of the Executive to mitigate damages under this Agreement.
All amounts paid to the Executive pursuant to Section 5.3 shall be paid without
regard to whether the Executive has taken or takes actions to mitigate damages.
The Executive agrees to resign, on the Severance Date, as an officer and
director of the Company and any Affiliate of the Company, and as a fiduciary of
any benefit plan of the Company or any Affiliate of the Company, and to promptly
execute and provide to the Company any further documentation, as requested by
the Company, to confirm such resignation.

 

5.5          Certain Defined Terms.

 

(a)          As used herein, “Accrued Obligations” means:

 

(i)          any Base Salary that had accrued but had not been paid on or before
the Severance Date (including accrued and unpaid vacation time to the extent
that the Executive is entitled to accrued vacation

 

 



 

in accordance with the Company’s policy in effect at the applicable time); and
(ii) any reimbursement due to the Executive pursuant to Section 4.4 for expenses
reasonably incurred by the Executive on or before the Severance Date and
documented and pre-approved, to the extent applicable, in accordance with the
Company’s expense reimbursement policies in effect at the applicable time.

 

(b)          As used herein, “Affiliate” of the Company means a Person that
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Company. As used in this
definition, the term “control,” including the correlative terms “controlling,”
“controlled by” and “under common control with,” means the possession, directly
or indirectly, of the power to direct or cause the direction of management or
policies (whether through ownership of securities or any partnership or other
ownership interest, by contract or otherwise) of a Person. For purposes of
clarity and without limiting the generality of the foregoing, the term
“Affiliate” includes any Person that meets the definition of “Affiliate” and is,
directly or indirectly through any other Person, engaged in the Business (as
such term is defined in Section 6.2) if that Person is controlled by Apollo
Global Management, LLC or any of its affiliated funds or Genting HK and its
affiliates. However, any Person that would not otherwise be an Affiliate of the
Company but for its ownership by Apollo Global Management, LLC or its affiliated
funds shall not be considered an Affiliate if such Person is not, directly or
indirectly through any other Person, engaged in the Business (as such term is
defined in Section 6.2).

 

(c)          As used herein, “Cause” shall mean, as reasonably determined by the
Chief Executive Officer based on the information then known to him, that one or
more of the following has occurred:

 

(i)          the Executive has committed a felony (under the laws of the United
States or any relevant state, or a similar crime or offense under the applicable
laws of any relevant foreign jurisdiction), other than through vicarious
liability not related to the Company or any of its Affiliates;

 

(ii)         the Executive has engaged in acts of fraud, dishonesty or other
acts of willful misconduct;

 

(iii)        the Executive willfully fails to perform or uphold Executive’s
duties under this Agreement and/or willfully fails to comply with reasonable
directives of the Board and/or Chief Executive Officer, in either case after
there has been delivered to the Executive a written demand for performance from
the Company and the Executive fails to remedy such condition(s) within ten (10)
days of receiving such written notice thereof; or

 

 



 

(iv)        any breach by the Executive of the provisions of Section 6, or any
material breach by the Executive of any other contract he is a party to with the
Company or any of its Affiliates.

 

(d)          As used herein, “Change in Control” shall mean the following:

 

(i)          The consummation by the Parent of a merger, consolidation,
reorganization, or business combination, other than a transaction:

 

(A)         Which results in the Parent’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Parent or the
Person that, as a result of the transaction, controls, directly or indirectly,
the Parent or owns, directly or indirectly, all or substantially all of the
Parent’s assets or otherwise succeeds to the business of the Parent (the Parent
or such person, the “Successor Entity”)) directly or indirectly, at least a
majority of the combined voting power of the Successor Entity’s outstanding
voting securities immediately after the transaction, and;

 

(B)         After which no person or group (as such terms are used in Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) beneficially owns (within the meaning of Rule 13d-3 under the
Exchange Act) voting securities representing 50% or more of the combined voting
power of the Successor Entity; provided, however, that no person or group shall
be treated for purposes of this Section 5.5(d)(i)(B) as beneficially owning 50%
or more of combined voting power of the Successor Entity solely as a result of
the voting power held in the Parent prior to the consummation of the
transaction; or

 

(ii)         A sale or other disposition of all or substantially all of the
Parent’s assets in any single transaction or series of related transactions; or

 

(iii)        A transaction or series of transactions (other than an offering of
stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any person or group (as such terms
are used in Sections 13(d) and 14(d)(2) of the Exchange Act) (other than the
Parent, any of its subsidiaries, an employee benefit plan maintained by the
Parent or any of its subsidiaries or a person or group that, prior to such
transaction, directly or indirectly controls, is controlled by, or is under
common control with, the Parent) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3

 

 



 

under the Exchange Act) of securities of the Parent and immediately after such
acquisition possesses more than 50% of the total combined voting power of the
Parent’s securities outstanding immediately after such acquisition; or

 

(iv)        Individuals who, on the Effective Date, constitute the Board
together with any new director(s) whose election by the Board was not in
connection with an actual or threatened proxy contest, cease for any reason to
constitute a majority thereof.

 

(e)          As used herein, “Disability” shall mean a physical or mental
impairment which, as reasonably determined by the Board, renders the Executive
unable to perform the essential functions of Executive’s employment with the
Company, even with reasonable accommodation that does not impose an undue
hardship on the Company, for more than 90 days in any 180-day period, unless a
longer period is required by federal or state law, in which case that longer
period would apply.

 

(f)          As used herein, “Good Reason” shall mean that the Executive has
complied with the "Good Reason Process" following the occurrence of any of the
following events (referred to individually as a "Good Reason Event" and
collectively as "Good Reason Events"): (A) any substantial adverse change, not
consented to by the Executive in a writing signed by the Executive, in the
nature or scope of the Executive's responsibilities, authorities, powers,
functions, or duties; (B) an involuntary reduction in the Executive's Base
Salary; (C) a breach by the Company of any of its material obligations under
this Agreement; or (D) the requirement that the Executive be relocated from the
Company's primary offices at which the Executive is principally employed to a
location more than sixty (60) miles from the Company's current principal
offices, or the requirement by the Company for the Executive to be based
anywhere other than the Company's principal offices at such current location (or
more than sixty (60) miles therefrom) on an extended basis, except for required
travel on the Company’s business to an extent substantially consistent with the
Executive's current business travel obligations.

 

(g)          As used herein, "Good Reason Process" shall mean that (i) the
Executive reasonably determines in good faith that a Good Reason Event has
occurred; (ii) the Executive notifies the Company in writing (such notice to be
delivered in accordance with Section 18) of the occurrence of the Good Reason
Event within 10 days thereof and the Executive’s intent to terminate employment
as a result thereof; and (iii) one or more of the Good Reason Events continues
to exist for a period of more than thirty (30) days following such notice and
has not been modified or cured in a manner acceptable to the Executive, in which
case the Executive’s employment shall automatically terminate on the
thirty-first (31st) day after the date such notice is given.

 

 



 

(h)          As used herein, the term “Person” shall be construed broadly and
shall include, without limitation, an individual, a partnership, a limited
liability company, a corporation, an association, a joint stock company, a
trust, a joint venture, an unincorporated organization and a governmental entity
or any department, agency or political subdivision thereof.

 

(i)          As used herein, a “Separation from Service” occurs when the
Executive dies, retires, or otherwise has a termination of employment with the
Company that constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h)(1), without regard to the optional
alternative definitions available thereunder.

 

5.6          Notice of Termination. Any termination of the Executive’s
employment under this Agreement shall be communicated by written notice of
termination from the terminating party to the other party. This notice of
termination must be delivered in accordance with Section 18 and must indicate
the specific provision(s) of this Agreement relied upon in effecting the
termination and the basis of any termination by the Company for Cause or by the
Executive for Good Reason.

 

5.7          Section 409A.

 

(a)          If the Executive is a “specified employee” within the meaning of
Treasury Regulation Section 1.409A-1(i) as of the date of the Executive’s
Separation from Service, the Executive shall not be entitled to any payment or
benefit pursuant to Sections 5.3(b) or (c) until the earlier of (i) the date
which is six (6) months after Executive’s Separation from Service for any reason
other than death, or (ii) the date of the Executive’s death. The provisions of
this paragraph shall only apply if, and to the extent, required to avoid the
imputation of any tax, penalty or interest pursuant to Section 409A of the Code.
For purposes of clarity, the six (6) month delay shall not apply in the case of
any short-term deferral as contemplated by Treasury Regulation Section
1.409A-1(b)(4) or severance pay contemplated by Treasury Regulation Section
1.409A-1(b)(9)(iii) to the extent of the limits set forth therein. Any amounts
otherwise payable to the Executive upon or in the six (6) month period following
the Executive’s Separation from Service that are not so paid by reason of this
Section 5.7(a) shall be paid (without interest) as soon as practicable (and in
all events within thirty (30) days) after the date that is six (6) months after
the Executive’s Separation from Service (or, if earlier, as soon as practicable,
and in all events within thirty (30) days, after the date of the Executive’s
death).

 

(b)          To the extent that any benefits pursuant to Sections 5.3(b)(ii) or
(c)(ii) or reimbursements pursuant to Section 4 are taxable to the Executive,
any reimbursement payment due to the Executive pursuant to any such provision
shall be paid to the Executive on or before the last day of the

 

 



 

Executive’s taxable year following the taxable year in which the related expense
was incurred. The benefits and reimbursements pursuant to Sections 5.3(b)(ii)
and (c)(ii) and Section 4 are not subject to liquidation or exchange for another
benefit and the amount of such benefits and reimbursements that the Executive
receives in one taxable year shall not affect the amount of such benefits or
reimbursements that the Executive receives in any other taxable year.

 

(c)          Any installment payments provided for in this Agreement shall be
treated as separate payments for purposes of Section 409A of the Code. To the
extent required to avoid the imputation of any tax, penalty or interest pursuant
to Section 409A of the Code, the definition of Change in Control will be
interpreted to mean a change in the ownership, effective control or ownership of
a substantial portion of assets of Parent within the meaning of Section 409A of
the Code. This Agreement is intended to comply with the requirements of Section
409A of the Code and shall be interpreted consistent with this intent so as to
avoid the imputation of any tax, penalty or interest pursuant to Section 409A of
the Code.

 

5.8          Possible Limitation of Benefits in Connection with a Change in
Control. Notwithstanding anything contained in this Agreement to the contrary,
if following a change in ownership or effective control or in the ownership of a
substantial portion of assets (in each case, within the meaning of Section 280G
of the Code), the tax imposed by Section 4999 of the Code or any similar or
successor tax (the “Excise Tax”) applies to any payments, benefits and/or
amounts received by the Executive pursuant to this Agreement or otherwise,
including, without limitation, any acceleration of the vesting of outstanding
stock options or other equity awards (collectively, the “Total Payments”), then
the Total Payments shall be reduced (but not below zero) so that the maximum
amount of the Total Payments (after reduction) shall be one dollar ($1.00) less
than the amount which would cause the Total Payments to be subject to the Excise
Tax; provided that such reduction to the Total Payments shall be made only if
the total after-tax benefit to the Executive is greater after giving effect to
such reduction than if no such reduction had been made. If such a reduction is
required, the Company shall reduce or eliminate the Total Payments by first
reducing or eliminating any cash payments under this Agreement, then by reducing
or eliminating any accelerated vesting of stock options, then by reducing or
eliminating any accelerated vesting of other equity awards, then by reducing or
eliminating any other remaining Total Payments, in each case in reverse order
beginning with the payments which are to be paid the farthest in time from the
date of the transaction triggering the Excise Tax. The provisions of this
Section 5.8 shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Executive’s rights and entitlements to
any benefits or compensation.



 

 



 

6.          Protective Covenants.

 

6.1          Confidential Information; Inventions.

 

(a)          The Executive shall not disclose or use at any time, either during
the Period of Employment or thereafter, any Confidential Information (as defined
below) of which the Executive is or becomes aware, whether or not such
information is developed by Executive, except to the extent that such disclosure
or use is directly related to and required by the Executive’s performance in
good faith of duties for the Company. The Executive will take all appropriate
steps to safeguard Confidential Information in Executive’s possession and to
protect it against disclosure, misuse, espionage, loss and theft. The Executive
shall deliver to the Company at the termination of the Period of Employment, or
at any time the Company may request, all memoranda, notes, plans, records,
reports, computer tapes and software and other documents and data (and copies
thereof) relating to the Confidential Information or the Work Product (as
hereinafter defined) of the business of the Company or any of its Affiliates
which the Executive may then possess or have under Executive’s control.
Notwithstanding the foregoing, the Executive may truthfully respond to a lawful
and valid subpoena or other legal process, but shall give the Company the
earliest possible notice thereof, shall, as much in advance of the return date
as possible, make available to the Company and its counsel the documents and
other information sought, and shall assist the Company and such counsel in
resisting or otherwise responding to such process. Nothing in this Agreement
prohibits Executive from reporting possible violations of federal law or
regulation to any governmental agency or entity, or making other disclosures
that are protected under the whistleblower provisions of federal law or
regulation. Executive does not need the prior authorization to make any such
reports or disclosures and is not required to notify the Employer of such
reports or disclosures.

 

(b)          As used in this Agreement, the term “Confidential Information”
means information that is not generally known to the public and that is used,
developed or obtained by the Company or its Affiliates in connection with their
businesses, including, but not limited to, information, observations and data
obtained by the Executive while employed by the Company or any predecessors
thereof (including those obtained prior to the Effective Date) concerning (i)
the business or affairs of the Company (or such predecessors), (ii) products or
services, (iii) fees, costs and pricing structures, (iv) designs, (v) analyses,
(vi) drawings, photographs and reports, (vii) computer software, including
operating systems, applications and program listings, (viii) flow charts,
manuals and documentation, (ix) data bases, (x) accounting and business methods,
(xi) inventions, devices, new developments, methods and processes, whether
patentable or unpatentable and whether or not reduced to practice, (xii)
customers and clients and customer or client lists, (xiii) other copyrightable
works, (xiv) all production methods, processes, technology and trade secrets,
and (xv) all similar and related information in whatever form. Confidential

 

 



 

Information will not include any information that has been published (other than
a disclosure by the Executive in breach of this Agreement) in a form generally
available to the public prior to the date the Executive proposes to disclose or
use such information. Confidential Information will not be deemed to have been
published merely because individual portions of the information have been
separately published, but only if all material features comprising such
information have been published in combination.

 

(c)          As used in this Agreement, the term “Work Product” means all
inventions, innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable, copyrightable, registerable as a trademark, reduced
to writing, or otherwise) which relates to the Company’s or any of its
Affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by the
Executive (whether or not during usual business hours, whether or not by the use
of the facilities of the Company or any of its Affiliates, and whether or not
alone or in conjunction with any other person) while employed by the Company
(including those conceived, developed or made prior to the Effective Date)
together with all patent applications, letters patent, trademark, trade name and
service mark applications or registrations, copyrights and reissues thereof that
may be granted for or upon any of the foregoing. All Work Product that the
Executive may have discovered, invented or originated during Executive’s
employment by the Company or any of its Affiliates prior to the Effective Date
or that she may discover, invent or originate during the Period of Employment or
at any time prior to the Severance Date, shall be the exclusive property of the
Company and its Affiliates, as applicable, and Executive hereby assigns all of
Executive’s right, title and interest in and to such Work Product to the Company
or its applicable Affiliate, including all intellectual property rights therein.
Executive shall promptly disclose all Work Product to the Company, shall execute
at the request of the Company any assignments or other documents the Company may
deem necessary to protect or perfect its (or any of its Affiliates’, as
applicable) rights therein, and shall assist the Company, at the Company’s
expense, in obtaining, defending and enforcing the Company’s (or any of its
Affiliates’, as applicable) rights therein. The Executive hereby appoints the
Company as Executive’s attorney-in-fact to execute on Executive’s behalf any
assignments or other documents deemed necessary by the Company to protect or
perfect the Company’s (and any of its Affiliates’, as applicable) rights to any
Work Product.

 

6.2          Restriction on Competition. The Executive acknowledges that, in the
course of Executive’s employment with the Company and/or its Affiliates , he has
become familiar, or will become familiar, with the Company’s and its Affiliates’

 

 



 

and their predecessors’ trade secrets and with other Confidential Information
concerning the Company, its Affiliates and their respective predecessors and
that Executive’s services have been and will be of special, unique and
extraordinary value to the Company and its Affiliates. The Executive agrees that
if the Executive were to become employed by, or substantially involved in, the
business of a competitor of the Company or any of its Affiliates following the
Severance Date, it would be very difficult for the Executive not to rely on or
use the Company’s and its Affiliates’ trade secrets and Confidential
Information. Thus, to avoid the inevitable disclosure of the Company’s and its
Affiliates’ trade secrets and Confidential Information, and to protect such
trade secrets and Confidential Information and the Company’s and its Affiliates’
relationships and goodwill with customers, during the Period of Employment and
for a period of twenty-four months after the Severance Date, the Executive will
not directly or indirectly through any other Person engage in, enter the employ
of, render any services to, have any ownership interest in, nor participate in
the financing, operation, management or control of, any Competing Business. For
purposes of this Agreement, the phrase “directly or indirectly through any other
Person engage in” shall include, without limitation, any direct or indirect
ownership or profit participation interest in such enterprise, whether as an
owner, stockholder, member, partner, joint venturer or otherwise, and shall
include any direct or indirect participation in such enterprise as an employee,
consultant, director, officer, licensor of technology or otherwise. For purposes
of this Agreement, “Competing Business” means a Person anywhere in the
continental United States and elsewhere in the world where the Company and its
Affiliates engage in business, or reasonably anticipate engaging in business, on
the Severance Date (the “Restricted Area”) that at any time during the Period of
Employment has competed, or at any time during the twelve month period following
the Severance Date competes, with the Company or any of its Affiliates in the
passenger cruise ship industry (the “Business”). Nothing herein shall prohibit
the Executive from being a passive owner of not more than 2% of the outstanding
stock of any class of a corporation which is publicly traded, so long as the
Executive has no active participation in the business of such corporation.
Notwithstanding the foregoing, the Executive and the Company may agree that the
Company shall waive all or a portion of the non-competition restrictions
provided for in this Section 6.2 in exchange for the Executive’s agreement to
forfeit all or a portion of the Severance Benefit payable under Section 5.3(b)
or the Change in Control Severance Benefit payable under Section 5.3(c). Any
such agreement between the Executive and the Company shall be documented in the
general release agreement provided for in Section 5.4 or in such other written
agreement between the Executive and the Company determined by the Company.

 

6.3          Non-Solicitation of Employees and Consultants. During the Period of
Employment and for a period of twenty-four months after the Severance Date, the
Executive will not directly or indirectly through any other Person (i) induce or
attempt to induce any employee or independent contractor of the Company or any
Affiliate of the Company to leave the employ or service, as applicable, of the
Company or such Affiliate, or in any way interfere with the relationship between

 

 



 

the Company or any such Affiliate, on the one hand, and any employee or
independent contractor thereof, on the other hand, or (ii) hire any person who
was an employee of the Company or any Affiliate of the Company until twelve
months after such individual’s employment relationship with the Company or such
Affiliate has been terminated.

 

6.4          Non-Solicitation of Customers. During the Period of Employment and
for a period of twenty-four months after the Severance Date, the Executive will
not directly or indirectly through any other Person influence or attempt to
influence customers, vendors, suppliers, licensors, lessors, joint venturers,
associates, consultants, agents, or partners of the Company or any Affiliate of
the Company to divert their business away from the Company or such Affiliate,
and the Executive will not otherwise interfere with, disrupt or attempt to
disrupt the business relationships, contractual or otherwise, between the
Company or any Affiliate of the Company, on the one hand, and any of its or
their customers, suppliers, vendors, lessors, licensors, joint venturers,
associates, officers, employees, consultants, managers, partners, members or
investors, on the other hand.

 

6.5          Understanding of Covenants. The Executive represents that he (i) is
familiar with and has carefully considered the foregoing covenants set forth in
this Section 6 (together, the “Restrictive Covenants”), (ii) is fully aware of
Executive’s obligations hereunder, (iii) agrees to the reasonableness of the
length of time, scope and geographic coverage, as applicable, of the Restrictive
Covenants, (iv) agrees that the Company and its Affiliates currently conduct
business throughout the continental United States and the rest of the world, (v)
agrees that the Restrictive Covenants are necessary to protect the Company’s and
its Affiliates’ confidential and proprietary information, good will, stable
workforce, and customer relations, and (vi) agrees that the Restrictive
Covenants will continue in effect for the applicable periods set forth above in
this Section 6 regardless of whether the Executive is then entitled to receive
severance pay or benefits from the Company. The Executive understands that the
Restrictive Covenants may limit Executive’s ability to earn a livelihood in a
business similar to the Business of the Company and any of its Affiliates, but
he nevertheless believes that he has received and will receive sufficient
consideration and other benefits as an employee of the Company and as otherwise
provided hereunder or as described in the recitals hereto to clearly justify
such restrictions which, in any event (given Executive’s education, skills and
ability), the Executive does not believe would prevent Executive from otherwise
earning a living. The Executive agrees that the Restrictive Covenants do not
confer a benefit upon the Company disproportionate to the detriment of the
Executive.

 

6.6          Enforcement. The Executive agrees that the Executive’s services are
unique and that he has access to Confidential Information and Work Product.
Accordingly, without limiting the generality of Section 17, the Executive agrees
that a breach by the Executive of any of the covenants in this Section 6 would
cause immediate and irreparable harm to the Company that would be difficult or

 

 



 

impossible to measure, and that damages to the Company for any such injury would
therefore be an inadequate remedy for any such breach. Therefore, the Executive
agrees that in the event of any breach or threatened breach of any provision of
this Section 6, the Company shall be entitled, in addition to and without
limitation upon all other remedies the Company may have under this Agreement, at
law or otherwise, to obtain specific performance, injunctive relief and/or other
appropriate relief (without posting any bond or deposit) in order to enforce or
prevent any violations of the provisions of this Section 6. The Executive
further agrees that the applicable period of time any Restrictive Covenant is in
effect following the Severance Date, as determined pursuant to the foregoing
provisions of this Section 6, shall be extended by the same amount of time that
Executive is in breach of any Restrictive Covenant.

 

7.          Withholding Taxes. Notwithstanding anything else herein to the
contrary, the Company may withhold (or cause there to be withheld, as the case
may be) from any amounts otherwise due or payable under or pursuant to this
Agreement such federal, state and local income, employment, or other taxes as
may be required to be withheld pursuant to any applicable law or regulation.

 

8.          Successors and Assigns.

 

(a)          This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

 

(b)          This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns. Without limiting the generality of
the preceding sentence, the Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor or assignee, as applicable, which assumes
and agrees to perform this Agreement by operation of law or otherwise.

 

9.           Number and Gender; Examples. Where the context requires, the
singular shall include the plural, the plural shall include the singular, and
any gender shall include all other genders. Where specific language is used to
clarify by example a general statement contained herein, such specific language
shall not be deemed to modify, limit or restrict in any manner the construction
of the general statement to which it relates.

 

10.         Section Headings. The section headings of, and titles of paragraphs
and subparagraphs contained in, this Agreement are for the purpose of
convenience only, and they

 

 



 

neither form a part of this Agreement nor are they to be used in the
construction or interpretation thereof.

 

11.         Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF FLORIDA
OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER
THAN THE STATE OF FLORIDA TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE
INTERNAL LAW OF THE STATE OF FLORIDA WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW
OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION
WOULD ORDINARILY APPLY.

 

12.         Severability. It is the desire and intent of the parties hereto that
the provisions of this Agreement be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable under any present or future law, and if the
rights and obligations of any party under this Agreement will not be materially
and adversely affected thereby, such provision, as to such jurisdiction, shall
be ineffective, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction, and to this end the provisions of this Agreement are declared to
be severable; furthermore, in lieu of such invalid or unenforceable provision
there will be added automatically as a part of this Agreement, a legal, valid
and enforceable provision as similar in terms to such invalid or unenforceable
provision as may be possible. Notwithstanding the foregoing, if such provision
could be more narrowly drawn (as to geographic scope, period of duration or
otherwise) so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

13.         Entire Agreement; Legal Effect. This Agreement embodies the entire
agreement of the parties hereto respecting the matters within its scope. This
Agreement supersedes all prior and contemporaneous agreements of the parties
hereto that directly or indirectly bear upon the subject matter hereof. Any
prior negotiations, correspondence, agreements, proposals or understandings
relating to the subject matter hereof shall be deemed to have been merged into
this Agreement, and to the extent inconsistent herewith, such negotiations,
correspondence, agreements, proposals, or understandings shall be deemed to be
of no force or effect. There are no representations, warranties, or agreements,
whether express or implied, or oral or written, with respect to the subject
matter hereof, except as expressly set forth herein.

 

14.         Modifications. This Agreement may not be amended, modified or
changed (in whole or in part), except by a formal, definitive written agreement
expressly referring to this Agreement, which agreement is executed by both of
the parties hereto.

 

 



 

15.         Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

 

16.         Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

17.         Remedies. Each of the parties to this Agreement and any such person
or entity granted rights hereunder whether or not such person or entity is a
signatory hereto shall be entitled to enforce its rights under this Agreement
specifically to recover damages and costs for any breach of any provision of
this Agreement and to exercise all other rights existing in its favor. The
parties hereto agree and acknowledge that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that each party
may in its sole discretion apply to any court of law or equity of competent
jurisdiction for specific performance, injunctive relief and/or other
appropriate equitable relief (without posting any bond or deposit) in order to
enforce or prevent any violations of the provisions of this Agreement. Each
party shall be responsible for paying its own attorneys’ fees, costs and other
expenses pertaining to any such legal proceeding and enforcement regardless of
whether an award or finding or any judgment or verdict thereon is entered
against either party.

 

18.         Notices. Any notice provided for in this Agreement must be in
writing and must be either personally delivered, transmitted via telecopier,
mailed by first class mail (postage prepaid and return receipt requested) or
sent by reputable overnight courier service (charges prepaid) to the recipient
at the address below indicated or at such other address or to the attention of
such other person as the recipient party has specified by prior written notice
to the sending party. Notices will be deemed to have been given hereunder and
received when delivered personally, when received if transmitted via telecopier,
five days after deposit in the U.S. mail and one day after deposit with a
reputable overnight courier service.

 

if to the Company:

 

Prestige Cruise Services, LLC
8300 NW 33rd Street
Miami, FL 33122
Facsimile: (305) 436-4101
Attn: Senior Vice President, Corporate Human Resources

 

with a copy to:

 

Prestige Cruise Services, LLC
8300 NW 33rd Street

 



 



 

Miami, FL 33122
Facsimile: (305) 436-4101
Attn: Senior Vice President and General Counsel

 

if to the Executive, to the address most recently on file in the payroll records
of the Company.

 

19.         Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which together shall constitute one
and the same instrument. This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories. Photographic or other
electronic copies of such signed counterparts may be used in lieu of the
originals for any purpose.

 

20.         Legal Counsel; Mutual Drafting. Each party recognizes that this is a
legally binding contract and acknowledges and agrees that they have had the
opportunity to consult with legal counsel of their choice. Each party has
cooperated in the drafting, negotiation and preparation of this Agreement.
Hence, in any construction to be made of this Agreement, the same shall not be
construed against either party on the basis of that party being the drafter of
such language. The Executive agrees and acknowledges that he has read and
understands this Agreement, is entering into it freely and voluntarily, and has
been advised to seek counsel prior to entering into this Agreement and has had
ample opportunity to do so.

 

21.         Clawback. All bonuses and equity awards granted under this
Agreement, the Parent Equity Plan or any other incentive plan are subject to the
terms of the Company’s or Parent’s recoupment, clawback or similar policy as it
may be in effect from time to time, as well as any similar provisions of
applicable law, any of which could in certain circumstances require repayment or
forfeiture of bonuses or awards or any shares or other cash or property received
with respect to the bonuses or awards (including any value received from a
disposition of the shares acquired upon payment of the bonuses or equity
awards).

 

(Signature Page to Follow)

 

 



 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date hereof.

 

  “COMPANY”       Prestige Cruise Services, LLC   a company organized under the
laws of Delaware         By: /s/Frank J. Del Rio   Name:  Frank J. Del Rio  
Title: President and Chief Executive Officer       “EXECUTIVE”       /s/Jason M.
Montague   Jason M. Montague

 

 



 

Exhibit A

 

FORM OF RELEASE AGREEMENT

 

This Release Agreement (this “Release Agreement”) is entered into this ___ day
of ___________ 20__, by and between [__________], an individual (“Executive”),
and Prestige Cruise Services, LLC. , a company organized under the laws of
Delaware (the “Company”).

 

WHEREAS, Executive has been employed by the Company or one of its subsidiaries;
and

 

WHEREAS, Executive’s employment by the Company or one of its subsidiaries has
terminated and, in connection with the Executive’s Employment Agreement with the
Company, dated as of [______________] (the “Employment Agreement”), the Company
and Executive desire to enter into this Release Agreement upon the terms set
forth herein;

 

NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Release Agreement, and in consideration of the obligations of
the Company to pay severance and other benefits (conditioned upon this Release
Agreement) under and pursuant to the Employment Agreement, Executive and the
Company agree as follows:

 

1.           Termination of Employment. Executive’s employment with the Company
terminated on [_________, __________] (the “Separation Date”). Executive waives
any right or claim to reinstatement as an employee of the Company and each of
its affiliates. Executive hereby confirms that Executive does not hold any
position as an officer, director or employee with the Company and each of its
affiliates. Executive acknowledges and agrees that Executive has received all
amounts owed for Executive’s regular and usual salary (including, but not
limited to, any overtime, bonus, accrued vacation, commissions, or other wages),
reimbursement of expenses, sick pay and usual benefits.

 

2.           Release. Executive, on behalf of Executive, Executive’s
descendants, dependents, heirs, executors, administrators, assigns, and
successors, and each of them, hereby covenants not to sue and fully releases and
discharges the Company and each of its parents, subsidiaries and affiliates,
past and present, as well as its and their trustees, directors, officers,
members, managers, partners, agents, attorneys, insurers, employees,
stockholders, representatives, assigns, and successors, past and present, and
each of them, hereinafter together and collectively referred to as the
“Releasees,” with respect to and from any and all claims, wages, demands,
rights, liens, agreements or contracts (written or oral), covenants, actions,
suits, causes of action, obligations, debts, costs, expenses, attorneys’ fees,
damages, judgments, orders and liabilities of whatever kind or nature in law,
equity or otherwise, whether now known or unknown, suspected or unsuspected, and
whether or not concealed or hidden (each, a “Claim”), which he now owns or holds
or he has at any time heretofore owned or held or may in the future hold as
against any of said Releasees (including, without limitation, any Claim arising
out of or in any way connected with Executive’s service as an officer, director,
employee, member or manager of any Releasee, Executive’s separation from
Executive’s position as an officer, director, employee, manager and/or member,
as applicable, of any Releasee, or any other transactions, occurrences, acts or
omissions or any loss, damage or injury whatever), whether known or unknown,
suspected or

 

 



 

unsuspected, resulting from any act or omission by or on the part of said
Releasees, or any of them, committed or omitted prior to the date of this
Release Agreement including, without limiting the generality of the foregoing,
any Claim under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act,
the Family and Medical Leave Act of 1993, or any other federal, state or local
law, regulation, or ordinance, or any Claim for severance pay, equity
compensation, bonus, sick leave, holiday pay, vacation pay, life insurance,
health or medical insurance or any other fringe benefit, workers’ compensation
or disability (the “Release”); provided, however, that the foregoing Release
does not apply to any obligation of the Company to Executive pursuant to any of
the following: (1) any equity-based awards previously granted by the Company or
its affiliates to Executive, to the extent that such awards continue after the
termination of Executive’s employment with the Company in accordance with the
applicable terms of such awards (and subject to any limited period in which to
exercise such awards following such termination of employment); (2) any right to
indemnification that Executive may have pursuant to the Bylaws of the Company,
its Articles of Incorporation or under any written indemnification agreement
with the Company (or any corresponding provision of any subsidiary or affiliate
of the Company) or applicable state law with respect to any loss, damages or
expenses (including but not limited to attorneys’ fees to the extent otherwise
provided) that Executive may in the future incur with respect to Executive’s
service as an employee, officer or director of the Company or any of its
subsidiaries or affiliates; (3) with respect to any rights that Executive may
have to insurance coverage for such losses, damages or expenses under any
Company (or subsidiary or affiliate) directors and officers liability insurance
policy; (4) any rights to continued medical or dental coverage that Executive
may have under COBRA (or similar applicable state law); (5) any rights to the
severance and other benefits payable under Section 5.3 of the Employment
Agreement in accordance with the terms of the Employment Agreement; or (6) any
rights to payment of benefits that Executive may have under a retirement plan
sponsored or maintained by the Company or its affiliates that is intended to
qualify under Section 401(a) of the Internal Revenue Code of 1986, as amended.
In addition, this Release does not cover any Claim that cannot be so released as
a matter of applicable law. Executive acknowledges and agrees that he has
received any and all leave and other benefits that she has been and is entitled
to pursuant to the Family and Medical Leave Act of 1993.

 

3.           ADEA Waiver. Executive expressly acknowledges and agrees that by
entering into this Release Agreement, Executive is waiving any and all rights or
Claims that he may have arising under the Age Discrimination in Employment Act
of 1967, as amended (the “ADEA”), which have arisen on or before the date of
execution of this Release Agreement. Executive further expressly acknowledges
and agrees that:

 

A.           In return for this Release Agreement, the Executive will receive
consideration beyond that which the Executive was already entitled to receive
before entering into this Release Agreement;

 

B.           Executive is hereby advised in writing by this Release Agreement to
consult with an attorney before signing this Release Agreement;

 

C.           Executive has voluntarily chosen to enter into this Release
Agreement and has not been forced or pressured in any way to sign it;

 

 



 

D.           Executive was given a copy of this Release Agreement on [_________,
20__] and informed that he had twenty one (21) days within which to consider
this Release Agreement and that if he wished to execute this Release Agreement
prior to expiration of such 21-day period, he should execute the Endorsement
attached hereto;

 

E.           Executive was informed that he had seven (7) days following the
date of execution of this Release Agreement in which to revoke this Release
Agreement, and this Release Agreement will become null and void if Executive
elects revocation during that time. Any revocation must be in writing and must
be received by the Company during the seven-day revocation period. In the event
that Executive exercises Executive’s right of revocation, neither the Company
nor Executive will have any obligations under this Release Agreement;

 

F.           Nothing in this Release Agreement prevents or precludes Executive
from challenging or seeking a determination in good faith of the validity of
this waiver under the ADEA, nor does it impose any condition precedent,
penalties or costs from doing so, unless specifically authorized by federal law.

 

4.           Non-Disparagement. Executive agrees not to make, directly or
indirectly, whether verbal or in writing, any damaging or disparaging
statements, representations or remarks about or concerning Employer or any of
the Released Parties.

 

5.           No Transferred Claims. Executive warrants and represents that the
Executive has not heretofore assigned or transferred to any person not a party
to this Release Agreement any released matter or any part or portion thereof and
she shall defend, indemnify and hold the Company and each of its affiliates
harmless from and against any claim (including the payment of attorneys’ fees
and costs actually incurred whether or not litigation is commenced) based on or
in connection with or arising out of any such assignment or transfer made,
purported or claimed.

 

6.           Severability. It is the desire and intent of the parties hereto
that the provisions of this Release Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of this
Release Agreement shall be adjudicated by a court of competent jurisdiction to
be invalid, prohibited or unenforceable under any present or future law, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Release Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction; furthermore, in lieu
of such invalid or unenforceable provision there will be added automatically as
a part of this Release Agreement, a legal, valid and enforceable provision as
similar in terms to such invalid or unenforceable provision as may be possible.
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as not to be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Release Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

7.           Counterparts. This Release Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the

 

 



 

same agreement. This Release Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories. Photographic or other
electronic copies of such signed counterparts may be used in lieu of the
originals for any purpose.

 

8.           Successors. This Release Agreement is personal to Executive and
shall not, without the prior written consent of the Company, be assignable by
Executive. This Release Agreement shall inure to the benefit of and be binding
upon the Company and its respective successors and assigns and any such
successor or assignee shall be deemed substituted for the Company under the
terms of this Release Agreement for all purposes. As used herein, “successor”
and “assignee” shall include any person, firm, corporation or other business
entity which at any time, whether by purchase, merger, acquisition of assets, or
otherwise, directly or indirectly acquires the ownership of the Company,
acquires all or substantially all of the Company’s assets, or to which the
Company assigns this Release Agreement by operation of law or otherwise.

 

9.           Governing Law. THIS RELEASE AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH UNITED STATES FEDERAL LAW AND, TO THE EXTENT NOT
PREEMPTED BY UNITED STATES FEDERAL LAW, THE LAWS OF THE STATE OF FLORIDA,
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE
(WHETHER OF THE STATE OF FLORIDA OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE
LAWS OF ANY JURISDICTION OTHER THAN UNITED STATES FEDERAL LAW AND THE LAW OF THE
STATE OF FLORIDA TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, APPLICABLE
FEDERAL LAW AND, TO THE EXTENT NOT PREEMPTED BY APPLICABLE FEDERAL LAW, THE
INTERNAL LAW OF THE STATE OF FLORIDA, WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS RELEASE AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE
OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER
JURISDICTION WOULD ORDINARILY APPLY.

 

10.         Amendment and Waiver. The provisions of this Release Agreement may
be amended and waived only with the prior written consent of the Company and
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Release Agreement shall be construed as a waiver of such
provisions or affect the validity, binding effect or enforceability of this
Release Agreement or any provision hereof.

 

11.         Descriptive Headings. The descriptive headings of this Release
Agreement are inserted for convenience only and do not constitute a part of this
Release Agreement.

 

12.         Construction. Where specific language is used to clarify by example
a general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Release Agreement shall
be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction shall be applied against any party.

 

 



 

13.         Nouns and Pronouns. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and
vice-versa.

 

14.         Legal Counsel. Each party recognizes that this is a legally binding
contract and acknowledges and agrees that they have had the opportunity to
consult with legal counsel of their choice. Executive acknowledges and agrees
that he has read and understands this Release Agreement completely, is entering
into it freely and voluntarily, and has been advised to seek counsel prior to
entering into this Release Agreement and he has had ample opportunity to do so.

 

The undersigned have read and understand the consequences of this Release
Agreement and voluntarily sign it. The undersigned declare under penalty of
perjury under the laws of the State of Florida that the foregoing is true and
correct.

 

EXECUTED this ____ day of _________ 20__, at _________

 

  “Executive”             Print Name:           Prestige Cruise Services, LLC  
a company organized under the laws of Delaware,       By:       Name:      
Title:    

 

 



 

ENDORSEMENT

 

I, ________________, hereby acknowledge that I was given 21 days to consider the
foregoing Release Agreement and voluntarily chose to sign the Release Agreement
prior to the expiration of the 21-day period.

 

I declare under penalty of perjury under the laws of the United States and the
State of Florida that the foregoing is true and correct.

 

EXECUTED this [____] day of [__________ 200__].

 

      Print Name:  

 

 

 